  Case 1:20-cv-00349-JTN-PJG ECF No. 4 filed 06/04/20 PageID.149 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DANYELL THOMAS,

        Petitioner,
                                                                      Case No. 1:20-cv-349
 v.
                                                                      HON. JANET T. NEFF
 SHERRY BURT,

       Respondent.
 ____________________________/


                                             ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on May 7, 2020,

recommending that this Court deny the petition. The Report and Recommendation was duly

served on the parties. No objections have been filed, see 28 U.S.C. § 636(b)(1), and the Court

issues this Order. The Court will also issue a Judgment in this § 2254 proceeding. See Gillis v.

United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas

proceedings). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 3) is APPROVED and ADOPTED as the Opinion of the Court and the petition

for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final
  Case 1:20-cv-00349-JTN-PJG ECF No. 4 filed 06/04/20 PageID.150 Page 2 of 2



order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001). The Court does not certify that an appeal would not be taken in good faith.




Dated: June 4, 2020                                           /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                2
